Exhibit 10.3

 

Void after April     , 2007

 

Warrant No. [B- ]

 

 

THIS SECURITY AND ANY SHARES ISSUED UPON THE EXERCISE OR CONVERSION OF THIS
SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.

 

AXS-ONE INC.

 

CLASS [B] COMMON STOCK PURCHASE WARRANT

 

AXS-One Inc. (the “Company”), having its principal office as of the date hereof
at 301 Route 17 North, Rutherford, New Jersey 07070, hereby certifies that, for
value received,                         , or registered assigns, is entitled,
subject to the terms and conditions set forth below, to purchase from the
Company at any time on or from time to time after                        , 2004
and before 5:00 P.M., New York City time, on April      , 2007 (the “Expiration
Date”),                         fully paid and non-assessable shares of Common
Stock (as defined below), at the initial Purchase Price per share (as defined
below) of $               .  The number of such shares of Common Stock and the
Purchase Price per share are subject to adjustment as provided in Section 5.

 

Background.                            The Company agreed to issue warrants,
including this Warrant, to purchase an aggregate of 516,129 shares of Common
Stock (subject to adjustment as provided in Section 5) in connection with the
Company’s private placement of 258.0645 units (“Units”), each Unit consisting of
(i) 10,000 shares of Common Stock, (ii) a Class A warrant to purchase 1,000
shares of Common Stock at $3.98 per share, and (iii) a Class B warrant to
purchase 1,000 shares of Common Stock at $4.50 per share.

 

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

 

“Aggregate Purchase Price” has the meaning set forth in Section 3.1.

 

--------------------------------------------------------------------------------


 

“AMEX” means the American Stock Exchange, Inc.

 

“Blue Sky Laws” means any state securities or “blue sky” laws.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

 

“Company” includes the Company and any corporation which shall succeed to or
assume the obligations of the Company hereunder. The term “corporation” shall
include an association, joint stock company, business trust, limited liability
company or other similar organization.

 

“Common Stock” means the Company’s Common Stock, $.01 par value per share,
authorized as of the date hereof, and any stock of any class or classes (however
designated) hereafter authorized upon reclassification thereof, which, if the
Board of Directors declares any dividends or distributions, has the right to
participate in the distribution of earnings and assets of the Company after the
payment of dividends or other distributions on any shares of capital stock of
the Company entitled to a preference and in the voting for the election of
directors of the Company.

 

“Convertible Securities” means (i) options to purchase or rights to subscribe
for Common Stock, (ii) securities by their terms convertible into or
exchangeable for Common Stock or (iii) options to purchase or rights to
subscribe for such convertible or exchangeable securities.

 

“Exchange Act” means the Securities Exchange Act of 1934 as the same shall be in
effect at the time.

 

“Holder” means any record owner of Warrants or Underlying Securities.

 

“Investor” has the meaning set forth in the Unit Subscription Agreement.

 

“Investor Rights Agreement” has the meaning set forth in Section 1.

 

“Market Price” means at any date (i) if the principal trading market for such
securities is AMEX or another exchange, the average of the closing sale prices
per share for the last ten previous trading days in which a sale was reported,
as officially reported on any consolidated tape, (ii) if the principal market
for such securities is the over-the-counter market, the average of the closing
sale prices per share on the last ten previous trading days in which a sale was
reported as set forth by Nasdaq or, (iii) if the security is not listed on
another exchange or Nasdaq, the average of the closing sale prices per share on
the last ten previous trading days in which a sale was reported as set forth in
the National Quotation Bureau sheet listing such securities for such days. 
Notwithstanding the foregoing, if there is no reported closing sale price, as
the case may be, reported on any of the ten trading days preceding the event
requiring a

 

2

--------------------------------------------------------------------------------


 

determination of Market Price hereunder, then the Market Price shall be the
average of the high bid and asked prices for the last ten previous trading days
in which a sale was reported; and if there is no reported high bid and asked
prices, as the case may be, reported on any of the ten trading days preceding
the event requiring a determination of Market Price hereunder, then the Market
Price shall be determined in good faith by resolution of the Board of Directors.

 

“Nasdaq” means the Nasdaq SmallCap Market or Nasdaq Stock Market.



“Notice” has the meaning set forth in Section 21.

 

“Original Issue Date” means April      , 2004.

 

“Other Securities” refers to any stock (other than Common Stock) and other
securities of the Company or any other Person (corporate or otherwise) which the
Holders of the Warrants at any time shall be entitled to receive, or shall have
received, upon the exercise of the Warrants, in lieu of or in addition to Common
Stock, or which at any time shall be issuable or shall have been issued in
exchange for or in replacement of Common Stock or Other Securities pursuant to
Section 5 or 6.

 

“Person” means any individual, sole proprietorship, partnership, corporation,
limited liability company, business trust, unincorporated association, joint
stock corporation, trust, joint venture or other entity, any university or
similar institution, or any government or any agency or instrumentality or
political subdivision thereof.

 

“Purchase Price per share” means $     per share, as may be adjusted from time
to time in accordance with Section 5 or 6.

 

“registered” and “registration” refer to a registration effected by filing a
registration statement in compliance with the Securities Act, to permit the
disposition of Underlying Securities issued or issuable upon the exercise of
Warrants, and any post-effective amendments and supplements filed or required to
be filed to permit any such disposition.

 

“Securities Act” means the Securities Act of 1933 as the same shall be in effect
at the time.

 

“Underlying Securities” means any Common Stock or Other Securities issued or
issuable upon exercise of Warrants.

 

“Unit Subscription Agreement” means the Unit Subscription Agreement, dated as of
March 31, 2004, among the Company and the Investors.

 

“Warrant” means, as applicable, (i) the Class [B] Warrants dated as of the date
hereof, originally issued by the Company pursuant to the Unit Subscription
Agreement, of which this Warrant is one, evidencing rights to purchase up to an
aggregate of 258,064 shares of Common Stock, and all Warrants issued upon
transfer, division or combination of, or in substitution for, any thereof (all
Warrants shall at all times be identical as to terms and conditions

 

3

--------------------------------------------------------------------------------


 

and date, except as to the number of shares of Common Stock for which they may
be exercised) or (ii) each right as set forth in this Warrant to purchase one
share of Common Stock, as adjusted from time to time in accordance with
Section 5 or 6.

 

1.                                       Registration, etc.  The Holder shall
have the rights to registration of Underlying Securities issuable upon exercise
of the Warrants that are set forth in the Investor Rights Agreement, dated the
Original Issue Date, among the Company and each of the Investors (the “Investor
Rights Agreement”).

 

2.                                       Sale or Exercise Without Registration. 
If, at the time of any exercise, transfer or surrender for exchange of a Warrant
or of Underlying Securities previously issued upon the exercise of Warrants,
such Warrant or Underlying Securities shall not be registered under the
Securities Act, the Company may require, as a condition of allowing such
exercise, transfer or exchange, that the Holder or transferee of such Warrant or
Underlying Securities, as the case may be, furnish to the Company an opinion of
counsel, reasonably satisfactory to the Company, to the effect that such
exercise, transfer or exchange may be made without registration under the
Securities Act and without registration or qualification under any applicable
Blue Sky Laws, provided that nothing contained in this Section 2 shall relieve
(a) the Company from complying with any request for registration pursuant to the
Registration Rights Agreement or (b) the Holder from its obligations under the
Unit Subscription Agreement.

 

3.                                       Exercise of Warrant.

 

3.1.                              Exercise in Full.  Subject to the provisions
hereof, this Warrant may be exercised in full by the Holder hereof by surrender
of this Warrant, with the form of subscription at the end hereof duly executed
by such Holder, to the Company at its the principal office of the Company set
forth at the head of this Warrant (or such other location as the Company from
time to time may advise the Holder in writing), accompanied by payment, in cash
or by certified or official bank check payable to the order of the Company, in
the amount obtained (the “Aggregate Purchase Price”) by multiplying (a) the
number of shares of Common Stock then  issuable upon exercise of this Warrant by
(b) the Purchase Price per share on the date of such exercise.

 

3.2.                              Partial Exercise.  Subject to the provisions
hereof, this Warrant may be exercised in part by surrender of this Warrant in
the manner and at the place provided in Section 3.1 except that the amount
payable by the Holder upon any partial exercise shall be the amount obtained by
multiplying (a) the number of shares of Common Stock designated by the Holder in
the subscription at the end hereof by (b) the Purchase Price per share on the
date of such exercise.  Upon any such partial exercise, the Company at its
expense shall forthwith issue and deliver to or upon the order of the Holder
hereof a new Warrant or Warrants of like tenor, in the name of the Holder hereof
or as such Holder (upon payment by such Holder of any applicable transfer taxes
and subject to the provisions of Section 2) may request, calling in the
aggregate on the face or faces thereof for the number of shares of Common Stock
equal to the number of such shares issuable prior to such partial exercise of
this Warrant minus the number of such shares designated by the Holder in the
subscription at the end hereof.

 

4

--------------------------------------------------------------------------------


 

3.3.                              Company to Reaffirm Obligations.  The Company
shall, at the time of any exercise of this Warrant, upon the request of the
Holder hereof, acknowledge in writing its continuing obligation to afford to
such Holder any rights (including, without limitation, any right to registration
of the Underlying Securities, if any) to which such Holder shall continue to be
entitled after such exercise in accordance with the provisions of this Warrant;
provided, however, that if the Holder of this Warrant shall fail to make any
such request, such failure shall not affect the continuing obligation of the
Company to afford such Holder any such rights.

 

3.4.                              Certain Exercises.  If an exercise of this
Warrant is to be made in connection with a registered public offering or sale of
the Company, such exercise may, at the election of the Holder, be conditioned on
the consummation of the public offering or sale of the Company, in which case
such exercise shall not be deemed effective until the consummation of such
transaction.

 

4.                                       Delivery of Stock Certificates, etc.,
on Exercise.  As soon as practicable after the exercise of this Warrant in full
or in part, and in any event within three Business Days thereafter, the Company
at its own expense (including the payment by it of any applicable issue taxes)
shall cause to be issued in the name of and delivered to the Holder hereof, or
as such Holder (upon payment by such Holder of any applicable transfer taxes and
subject to the provisions of Section 2) may direct, a certificate or
certificates for the number of fully paid and non-assessable shares of Common
Stock or other Securities to which such Holder shall be entitled upon such
exercise, plus, in lieu of any fractional share to which such Holder would
otherwise be entitled, cash equal to such fraction multiplied by the then
current Market Price of one full share.

 

5.                                       Adjustment for Dividends.

 

(a)                                  In case at any time or from time to time
after the Original Issue Date, the Company shall at any time declare or pay a
dividend upon its Common Stock payable in shares of Common Stock, the Purchase
Price per share in effect immediately prior to such dividend shall be
proportionately reduced.

 

(b)                                 If the number of shares of Common Stock
outstanding at any time after the Original Issue Date is decreased by a
combination or reverse stock split of the outstanding shares of Common Stock,
the Purchase Price per share shall be increased in proportion to such decrease. 
If the number of shares of Common Stock outstanding at any time after the
Original Issue Date is increased by a forward stock split of the outstanding
shares of Common Stock or otherwise, the Purchase Price per share shall be
decreased in proportion to such increase.

 

(c)                                  Upon each adjustment to the Purchase Price
per share, the Holder of this Warrant shall thereafter be entitled to purchase,
at the Purchase Price per share resulting from such adjustment, the number of
shares of Common Stock obtained by multiplying the Purchase Price per share in
effect immediately prior to such adjustment by the number of shares

 

5

--------------------------------------------------------------------------------


 

of Common Stock purchasable pursuant hereto immediately prior to such
adjustment, and dividing the product thereof by the Purchase Price per share
resulting from such adjustment.

 

6.                                       Reorganization, Consolidation, Merger,
etc.  In case the Company after the Original Issue Date shall (a) effect a
reorganization, (b) consolidate with or merge into any other Person, or (c)
transfer all or substantially all of its properties or assets to any other
Person under any plan or arrangement contemplating the dissolution of the
Company, then, in each such case, the Holder of this Warrant, upon the exercise
hereof as provided in Section 3 at any time after the consummation of such
reorganization, consolidation or merger or the effective date of such
dissolution, as the case may be, shall be entitled to receive (and the Company
or its successors or assigns shall be entitled to deliver), in lieu of the
Underlying Securities issuable upon such exercise prior to such consummation or
such effective date, the stock and other securities and property (including
cash) to which such Holder would have been entitled upon such consummation or in
connection with such dissolution, as the case may be, if such Holder had so
exercised this Warrant immediately prior thereto.  Upon receipt of such stock
and other securities and property (including cash), if any, the rights of the
Holder under this Warrant shall terminate and cease and this Warrant shall
expire and be of no force and effect.  In any such case, the Company (or its
successors or assigns) shall be entitled to make appropriate adjustments in the
application of the provisions of this Warrant with respect to the rights and
interests of the Holder after such reorganization, merger, consolidation or
dissolution.  The Company shall not effect any such reorganization,
consolidation, merger or dissolution, unless prior to or simultaneously with the
consummation thereof, the successor corporation resulting from such
consolidation or merger or the corporation purchasing such assets shall confirm
or assume, by written instrument, the obligation to deliver to each Holder the
shares of stock, cash, other securities or assets to which, in accordance with
the foregoing provisions, each Holder may be entitled to and all other
obligations of the Company under this Warrant.

 

7.                                       Further Assurances; Reports.  The
Company shall take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and non-assessable
shares of Underlying Securities upon the exercise of all Warrants from time to
time outstanding.  For so long as the Holder holds this Warrant, the Company
shall deliver to the Holder contemporaneously with delivery to the holders of
Common Stock, a copy of each report of the Company delivered to such holders.

 

8.                                       Certificate as to Adjustments.  In each
case of any adjustment or readjustment in the Underlying Securities, the Company
shall, at its expense, promptly cause its Chief Financial Officer to compute
such adjustment or readjustment in accordance with the terms of this Warrant and
prepare a certificate setting forth such adjustment or readjustment and showing
in detail the facts upon which such adjustment or readjustment is based, and the
number of shares of Common Stock or Other Securities outstanding or deemed to be
outstanding.  The Company shall forthwith mail a copy of each such certificate
to the Holder.

 

9.                                       Notices of Record Date, etc.  In the
event of

 

(a)                                  any taking by the Company of a record of
its stockholders for the purpose of determining the stockholders thereof who are
entitled to receive any

 

6

--------------------------------------------------------------------------------


 

dividend or other distribution, or any right to subscribe for, purchase or
otherwise acquire any shares of stock of any class or any other securities or
property, or to receive any other right, or for the purpose of determining
stockholders who are entitled to vote in connection with any proposed capital
reorganization of the Company, any reclassification or recapitalization of the
capital stock of the Company or any transfer of all or substantially all the
assets of the Company to or consolidation or merger of the Company with or into
any other Person, or

 

(b)                                 any voluntary or involuntary dissolution,
liquidation or winding-up of the Company,

 

then and in each such event the Company shall mail or cause to be mailed to each
Holder of a Warrant a notice specifying (i) the date on which any such record is
to be taken for the purpose of such dividend, distribution or right, and stating
the amount and character of such dividend, distribution or right and (ii) the
date on which any such reorganization, reclassification, recapitalization,
transfer, consolidation, merger, dissolution, liquidation or winding-up is to
take place, and the time, if any, as of which the Holders of record of
Underlying Securities shall be entitled to exchange their shares of Underlying
Securities for securities or other property deliverable upon such
reorganization, reclassification, recapitalization, transfer, consolidation,
merger, dissolution, liquidation or winding-up.  Such notice shall be mailed at
least 20 days prior to the date therein specified.

 

10.                                 Reservation of Stock, etc., Issuable on
Exercise of Warrants.  The Company shall at all times reserve and keep
available, solely for issuance and delivery upon the exercise of the Warrants,
all shares of Common Stock (or Other Securities) from time to time issuable upon
the exercise of the Warrants.

 

11.                                 Listing on Securities Exchanges;
Registration; Issuance of Certain Securities. In furtherance and not in
limitation of any other provision of this Warrant, if the Company at any time
shall list any Common Stock (or Other Securities) on any national securities
exchange or Nasdaq, the Company shall, at its expense, simultaneously list the
Underlying Securities from time to time issuable upon the exercise of the
Warrants on such exchange or Nasdaq, upon official notice of issuance.

 

12.                                 Exchange of Warrants.  Subject to the
provisions of Section 2, upon surrender for exchange of this Warrant, properly
endorsed, to the Company, as soon as practicable (and in any event within three
Business Days) the Company at its own expense shall issue and deliver to or upon
the order of the Holder thereof a new Warrant or Warrants of like tenor, in the
name of such Holder or as such Holder (upon payment by such Holder of any
applicable transfer taxes) may direct, calling in the aggregate on the face or
faces thereof for the number of shares of Common Stock called for on the face of
this Warrant so surrendered.

 

13.                                 Replacement of Warrants.  Upon receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant and, in the case of any such loss, theft or
destruction, upon delivery of an indemnity agreement reasonably satisfactory in
form and amount to the Company or, in the case of any such

 

7

--------------------------------------------------------------------------------


 

mutilation, upon surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu thereof, a new Warrant of like tenor.

 

14.                                 Warrant Agent.  The Company may, by written
notice to each Holder of a Warrant, appoint an agent having an office in New
York, New York, for the purpose of issuing Common Stock (or Other Securities)
upon the exercise of the Warrants pursuant to Section 3, exchanging Warrants
pursuant to Section 12, and replacing Warrants pursuant to Section 13, or any of
the foregoing, and thereafter any such issuance, exchange or replacement, as the
case may be, shall be made at such office by such agent.

 

15.                                 Remedies.  The Company stipulates that the
remedies at law of the Holder of this Warrant in the event of any default or
threatened default by the Company in the performance of or compliance with any
of the terms of this Warrant may not be adequate, and that such terms may be
specifically enforced by a decree for the specific performance of any agreement
contained herein or by an injunction that may be sought against a violation of
any of the terms hereof or otherwise.

 

16.                                 No Rights as Stockholder.  This Warrant does
not entitle the Holder hereof to any voting rights or other rights as a
stockholder of the Company prior to the exercise hereof.

 

17.                                 Negotiability, etc.  Subject to Section 2,
this Warrant is issued upon the following terms, to all of which each Holder or
owner hereof by the taking hereof consents and agrees that:

 

(a)                                  subject to the provisions of this Warrant
and the Unit Subscription Agreement, title to this Warrant may be transferred by
endorsement (by the Holder hereof executing the form of assignment at the end
hereof); and

 

(b)                                 until this Warrant is transferred on the
books of the Company, the Company may treat the registered Holder hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.

 

18.                                 Entire Agreement; Successors and Assigns. 
This Warrant, the Unit Subscription Agreement and the Investor Rights Agreement
constitute the entire contract between the parties relative to the subject
matter hereof.  This Warrant, the Unit Subscription Agreement and the Investor
Rights Agreement supersede any previous agreement among the parties with respect
to the subject matter hereof.  The terms and conditions of this Warrant shall
inure to the benefit of and be binding upon the respective permitted executors,
administrators, heirs, successors and assigns of the parties.  Nothing in this
Warrant, expressed or implied, is intended to confer upon any party, other than
the Holder and the Company, any rights, remedies, obligations or liabilities
under or by reason of this Warrant.

 

19.                                 Governing Law; Jurisdiction.  This Warrant
shall be governed by and construed in accordance with the laws of the State of
New York without regard to principles of conflicts of law.  Each of the Holder
and the Company hereby irrevocably consents and submits

 

8

--------------------------------------------------------------------------------


 

to the jurisdiction of any New York State or United States Federal Court sitting
in the State of New York, County of New York, over any action or proceeding
arising out of or relating to this Warrant and irrevocably consents to the
service of any and all process in any such action or proceeding in the manner
for the giving of notices at its address specified in Section 21.  Each of the
Holder and the Company further waives any objection to venue in the State of New
York, County of New York and any objection to an action or proceeding in such
state and county on the basis of forum non conveniens.  Each of the Holder and
the Company also waives any right to trial by jury.

 

20.                                 Headings.  The headings of the sections of
this Warrant are for convenience and shall not by themselves determine the
interpretation of this Warrant.

 

21.                                 Notices.  Any notice or other communication
required or permitted to be given hereunder (each a “Notice”) shall be given in
writing and shall be made by personal delivery or sent by courier or certified
or registered first-class mail (postage pre-paid), addressed to a party at its
address shown below or at such other address as such party may designate by
three days’ advance Notice to the other party.

 

Any Notice to the Holder shall be sent to the address for such Holder set forth
on books and records of the Company.

 

Any Notice to the Company shall be sent to:

 

AXS-One Inc.

301 Route 17 North

Rutherford, New Jersey 07070

Attention:  General Counsel

 

Each Notice shall be deemed given and effective upon receipt (or refusal of
receipt).

 

22.                                 Severability.  Whenever possible, each
provision of this Warrant shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Warrant
shall be deemed prohibited or invalid under such applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, and such
prohibition or invalidity shall not invalidate the remainder of such provision
or any other provision of this Warrant.

 

23.                                 Amendments and Waivers.  Any provision of
this Warrant may be amended and the observance of any provision of this Warrant
may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the Holders of a majority of the Warrants then outstanding.  Any amendment
or waiver effected in accordance with this Section 23 shall be binding upon each
Holder of a Warrant.

 

24.                                 Construction.  Words (including capitalized
terms defined herein) in the singular shall be held to include the plural and
vice versa as the context requires.  The words

 

9

--------------------------------------------------------------------------------


 

“herein”, “hereinafter”, “hereunder” and words of similar import used in this
Warrant shall, unless otherwise stated, refer to this Warrant as a whole and not
to any particular provision of this Warrant.  All references to “$” in this
Warrant and the other agreements contemplated hereby shall refer to United
States dollars (unless otherwise specified expressly).  Any reference to any
gender includes the other genders.

 

25.                                 Assignability.  Subject to Section 2, this
Warrant is fully assignable at any time.

 

 

Dated: April     , 2004

 

 

AXS-ONE INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

Attest:

 

 

 

 

10

--------------------------------------------------------------------------------


 

FORM OF SUBSCRIPTION

 

(To be signed only upon exercise of Warrant)

 

To:  AXS-ONE INC.

 

The undersigned, the Holder of the within Warrant, hereby irrevocably elects to
exercise the purchase right represented by such Warrant for, and to purchase
thereunder,       *       shares of Common Stock of AXS-One Inc., and herewith
makes payment of $                       and requests that the certificates for
such shares be issued in the name of, and delivered to,
                                  , whose address is
                                    .

 

The undersigned represents that the undersigned is acquiring such securities for
its own account for investment and not with a view to or for sale in connection
with any distribution thereof (except for any resale pursuant to, and in
accordance with a valid registration statement effective under the Securities
Act of 1933).

Dated:

 

 

 

 

 

(Signature must conform in all respects to the name
of the Holder as specified on the face of the Warrant)

 

 

 

 

 

 

(Address)

 

 

--------------------------------------------------------------------------------

*                               Insert here the number of shares called for on
the face of the Warrant (or, in the case of a partial exercise, the portion
thereof as to which the Warrant is being exercised).

 

11

--------------------------------------------------------------------------------


 

FORM OF ASSIGNMENT

 

(To be signed by the Holder only upon transfer of Warrant)

 

For value received, the undersigned hereby sells, assigns and transfers unto
                                                 the right represented by the
within Warrant to purchase                       shares of Common Stock of
AXS-One Inc. to which the within Warrant relates, and hereby does irrevocably
constitute and appoint                                                      
Attorney to transfer such right on the books of AXS-One Inc. with full power of
substitution in the premises.  The Warrant being transferred hereby is one of
the Class [B] Warrants issued by AXS-One Inc. as of April    , 2004 to purchase
an aggregate of 258,064 shares of Common Stock.

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

(Signature must conform in all respects to name
of Holder as specified on the face of the Warrant)

 

 

 

 

 

 

(Address)

 

 

 

Signature guaranteed by a bank

or trust company having its

principal office in New York City

or by a Member Firm of the New

York Stock Exchange

or American Stock Exchange

 

12

--------------------------------------------------------------------------------